DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
It appears that the word poly(3-hexylthiophene) is misspelled in claim 4. Please correct.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein the at least one harvesting cell comprises a plurality of harvesting cells electrically connected in series”. It is unclear how each cell has an anode as required by claim 1, which “extends along the entire length of the optical fiber”  and also be separate as required by the series connection. Further clarification and/or appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-8, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 2009/0173372 A1) in view of Zaban (US 2010/0200044 A1).
Regarding claims 1, 4, 8 and 21, Carroll discloses an optical fiber (see Fig. 3 [0074]-[0081] or Fig. 2):
	an optical fiber core (302 [0079], 202);
	at least one harvesting cell disposed axially along the optical fiber core (302, 202), the harvesting cell comprising:
	an anode comprising ITO extending along the entire length of the optical fiber (304 [0079], 204);
	a layer comprising a polymer-based radiation conversion material (308 [0076], 208) disposed radially around and electrically connected to the anode (connected through electrically conductive materials between);
	and a cathode (314 or 210 [0072] [0078]) disposed radially around the polymer-based radiation conversion material layer and electrically connected to the polymer-based radiation conversion material layer (connected through electrically conductive materials between).
	However, Carroll does not explicitly disclose an optical cladding layer surrounding the optical fiber core.
	Zaban discloses an optical core surrounded by radiation conversion cells wherein the optical core is surrounded by a cladding which is used to optimize absorption of light by matching light scattered from core into the radiation conversion material by tuning the total internal reflection ([0048] and [0045], see Fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the core of Carroll by including a cladding layer as disclosed by Zaban to optimize the total internal reflection along the core because doing so will allow for more energy to be harnessed by the polymer-based radiation conversion material.
With regards to “a p-type transparent conducting film” property of the anode/cladding, if the composition is the same as instantly claimed then it must have the same properties, namely the “a p-type transparent conducting film” property  (see MPEP § 2112.02).  
With regards to thermoelectric layer, the instant polymer-based radiation conversion material is the same material that forms the thermoelectric layer, namely, poly(3-hexythiophene) (P3HT [0045]), and therefore will perform the same function as the thermoelectric layer as instant claimed. If the composition is the same as instantly claimed then it must have the same properties, namely the “thermoelectric” property  of the thermoelectric layer (see MPEP § 2112.02).  
With regards to the limitation “for high-power laser transmission” the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Senex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Partee Masha, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claims 5 and 6, modified Carroll discloses all of the claim limitations as set forth above.
In addition, Carroll discloses that the polymer-based photovoltaic material comprises a carbon nanotubes ([0051]).
Regarding claim 7, modified Carroll discloses all of the claim limitations as set forth above.
In addition, Carroll discloses that the cathode includes a metal ([0057]).
Regarding claim 3, modified Carroll discloses all of the claim limitations as set forth above.
In addition, Carroll discloses that a first contact electrically connected to the anode; and a second contact electrically connected to cathode (each electrode is electrically connected to leads [0039]) and connected to an external circuit ([0039]).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable Carroll (US 2009/0173372 A1) in view of Zaban (US 2010/0200044 A1) as applied to claims 1, 3-8, and 21 above in further view of Bosham (US 2003/0002548 A1).
Regarding claim 10, modified Carroll discloses all of the claim limitations as set forth above.
In addition, modified of Carroll with Zaban discloses that the cladding can be used to propagate light of appropriate wavelengths (See Zaban Abstract).
Bosham discloses that cladding materials can further be tailored to propagate only certain wavelengths of light by patterning cladding ([0046]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cladding layer of modified Carroll by patterning it as disclosed by Bosham because it will allow for the formation of a selective wavelength transmission layer.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable Carroll (US 2009/0173372 A1) in view of Zaban (US 2010/0200044 A1) as applied to claims 1, 3-8, and 21 above in further view of Messaddeq (US 2009/0010286 A1).
Regarding claim 2, modified Carrol discloses all of the claim limitations as set forth above.
However, modified Carrol does not disclose an exterior insulating layer encapsulating the optical fiber.
Messaddeq discloses that there can be an exterior insulation layer encapsulating the exterior of optical fiber core which transmits radiation ([0016], Fig. 1, layer 16) and that this acts as a protective coating.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optical fiber of modified Carroll by including an insulating layer which encapsulates the optical fiber core as disclosed by Messaddeq because it will act to protect the optical fiber.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable Carroll (US 2009/0173372 A1) in view of Zaban (US 2010/0200044 A1) as applied to claims 1, 3-8, and 21 above in further view of Buller (US 2008/0047599 A1).
Regarding claim 11, modified Carroll discloses all of the claim limitations as set forth above.
In addition, Carroll discloses that a plurality of photosensitive regions can be made separate (see Fig. 4, 404, 406, and 408 [0085]-[0087]) and each section can be connected to electrodes ([0087]).
	Buller discloses that that these cells can be connected [0090] in series.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cells of modified Carroll so that and serially interconnect them along a core as disclosed by Buller because Buller discloses that serially interconnecting cells is along a core is known and furthermore because Carroll discloses it is appropriate to separate cells.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 22 recites that the optical fiber has a length exceeding 1 km. Carroll discloses that optical fiber has a length of 1 mm ([0033]). No teaching, suggestion, or motivation to increase the length of the optical fiber to exceed 1 km can be found in the prior art.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726